I114th CONGRESS2d SessionH. R. 6054IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Mr. Israel introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo help ensure that all items offered for sale in any gift shop of the National Park Service or of the National Archives and Records Administration are produced in the United States, and for other purposes. 
1.Short titleThis Act may be cited as the American Parks American Products Act.  2.Requiring that items sold in certain Federal gift shops are produced in the United States (a)National Park ServiceThe Secretary of the Interior shall ensure that all items offered for sale in any gift shop or visitor’s center located within a unit of the National Park System are produced in the United States.
(b)National Archives and Records AdministrationThe Archivist of the United States shall ensure that all items offered for sale in any gift shop of the National Archives and Records Administration are produced in the United States. 